DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0182243 filed December 18, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/014743 filed December 15, 2016.
Claim Status
Claims Filing Date
December 28, 2021
Amended
4, 6
Cancelled
7
Pending
1-6, 8-19
Withdrawn
1-3, 10-19
Under Examination
4-6, 8, 9


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 6 lines 4-7 “the metal selected from Al, Ti, Cu, Cr, Ni, Ca, Zn, Na, K, Mo, In, Sb, Ba, Bi, and Mn”. 
Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Yamamoto
	The applicant argues Yamamoto teaches a broad range of MgO to MnO of 98:2 to 20:80, a more favorable range of 70:30 to 90:10 (Yamamoto col. 3) (Remarks pg. 7 paras. 1-2), and the examples have MnO/MgO of 0.09 (Ex. 1), 0.35 (Ex. 2), 0.14 (Ex. 5), and 1.36 (Ex. 6), which are outside the area ratio of the second phase in the primary coating (Remarks pg. 7 paras. 3-4), 
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). 
Yamamoto teaches a process (i.e. hot rolling, cold rolling, annealing, decarburization, annealing separator composition, and annealing; Yamamoto 3:1-70, 4:40-62) that is substantially similar to the process of the invention (Applicant’s Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, 23:1-7, Table 1), including a MgO to MnO of 98:2 to 20:80 (i.e. MnO/MgO of 0.02 to 4; Yamamoto 2:37-50, 3:24-70). It appears the product of the process of the prior art is also substantially similar to the product claimed, including a primary film including a first phase of forsterite and a second phase including MnO with an area% of 22 to 77.
	Applicant’s specification recites Equation 1, [A]/[B], relates to the amount of MnO produced inside the primary film (Applicant’s Specification 10:16-24, 21:1-3) where an area ratio of 22 to 72 area% results from an annealing separator ratio, [A]/[B], of 3.8 to 8.4 (Applicant’s Specification Table 1). The [A]/[B] ratio of Yamamoto (i.e. MnO/MgO of 0.02 to 4) overlaps with this processing condition, resulting in a substantially similar product.
The applicant argues a weight ratio [A]/[B] that deviates from 3.8 to 9.5 results in higher abnormal vortex loss and iron loss values (Remarks pg. 8 para. 1), which decreases as the tension effect increases and is small when an area of a second phase is 22 to 72% (Remarks pg. 8 para. 2).
The examiner respectfully disagrees. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. When unexpected properties of a claimed invention are not shown to have a 
Yamamoto teaches MgO to MnO of 98:2 to 20:80 (i.e. a MnO/MgO weight ratio of 0.02 to 4; Yamamoto 2:37-50, 3:24-70), which overlaps with the weight ratio (i.e. [A]/[B]  of 3.8 to 8.4; Applicant’s Specification Table 1) such that a prima facie case of obviousness exists. MPEP 2144.05(I). The properties of abnormal vortex loss and iron loss values of applicant’s invention would also be expected to be substantially similar to the claimed product because of the overlapping processing (i.e. hot rolling, cold rolling, annealing, decarburization, annealing separator composition, and annealing) (Yamamoto 3:1-70, 4:40-62; Applicant’s Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, 23:1-7, Table 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 3,522,108).
Regarding claims 4, 5, and 8, Yamamoto teaches a glassy film formed from an oxide mixture of a Mg compound and Mn compound applied to an oriented silicon steel sheet (1:27-31) with a weight ratio of MgO to MnO of 98:2 to 20:80 (2:37-50, 3:24-70) where the annealing separator combines with surface oxide to form a highly adhesive glassy film (1:43-55) and the surface oxide includes SiO2 formed during decarburizing annealing reacts with the MgO (1:61-72). 
The process of Yamamoto (3:1-70, 4:40-62) (i.e. hot rolling, cold rolling, annealing, decarburization, annealing separator composition, and annealing) is substantially similar to the processes of the invention (Applicant’s Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, 23:1-7, Table 1). As the process of the prior art is substantially similar to the process disclosed by applicant, it appears that the product of the process of Yamamoto is substantially similar to the product claimed, including a primary film including a first phase of forsterite and a second phase including Mn oxide with an area % of 22 to 72 (claim 4), the two or more phases of the primary film having different thermal expansion coefficients (claim 5), and the second phase including MnO (claim 8).
Applicant’s Specification 16:20-24, 17:1-24, 20:16-24, 21:1-3, 22:16-24, 23:1-7, Table 1
Yamamoto 3:1-70, 4:40-62
Steel slab
Plate
Hot rolling
Hot rolling
Cold rolling and annealing
Cold rolling 
Decarburization and nitriding annealing
800 – 950°C
Decarburized in decomposed ammonia gas
750 – 950°C 
Annealing separator composition
3.8 < [A]/[B] < 8.4
MgO:MnO 98:2 to 20:80
0.02 <= MnO/MgO <= 4 
Annealing
950 – 1250°C
Hydrogen and nitrogen atmosphere
18 to 22 hours
Annealing
1000 – 1200°C
Reduced atmosphere of H2 and N2
5 to 30 hours


Regarding claims 6 and 9, Yamamoto teaches after final annealing at 1000 to 1200°C (3:6-13) the content of the Mn compound has decreased and that of Mn in the steel has somewhat increased (3:24-30).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735      


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735